


Exhibit 10.19

 

SEVERANCE AGREEMENT

 

THIS SEVERANCE AGREEMENT (the “Agreement”) is made and entered into this 12th
day of August, 2008, between TREDEGAR CORPORATION, a Virginia corporation (the
“Company”), and D. Andrew Edwards (the “Executive”). Certain capitalized terms
used in this Agreement are defined in Section 4.

 

WHEREAS, the Company acknowledges that the Executive has made, and is expected
to make, significant contributions to the growth and success of the Company and
its Affiliates; and

 

WHEREAS, the Company recognizes that the possibility of an unexpected
termination of the Executive’s employment may contribute to uncertainty on the
part of the Executive and may result in the distraction of the Executive from
his operating responsibilities to the Company and its Affiliates; and

 

WHEREAS, the Company wishes to provide the Executive assurances regarding the
benefits that will be payable to the Executive in the event his employment with
the Company and its Affiliates is terminated without Cause or on account of his
resignation with Good Reason, subject to the terms and conditions set forth in
this Agreement; and

 

WHEREAS, the Company is willing to provide such assurances only in accordance
with the terms and conditions of this Agreement and most especially in exchange
for the Executive’s covenants and promises set forth in Section 3 of this
Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and obligations set
forth in this Agreement and the compensation and benefits the Company agrees
herein to pay the Executive and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Executive agree as follows:

 

1.         Term of Agreement. The Effective Date of this Agreement is August 12,
2008. The Term of this Agreement begins on the Effective Date and ends on the
day before the fifth anniversary of the Effective Date. Notwithstanding the
preceding sentence, on the fifth anniversary of the Effective Date and on each
anniversary of the Effective Date thereafter the Term of this Agreement shall be
extended for an additional twelve month period unless a majority of the members
of the Company’s Board of Directors (the “Board”) (exclusive of the Executive if
he is a member of the Board), adopts a resolution, before the applicable
anniversary of the Effective Date, stating that the Term of this Agreement shall
not be extended. The Term of this Agreement includes the initial five year
period described in the first sentence of this Section 1 and any one-year
extensions described in the preceding sentence.

 

--------------------------------------------------------------------------------


2.

Severance Benefits.

 

2.01.      Eligibility for Benefits. The Executive shall be entitled to receive
the benefits described in this Section 2 (the “Severance Benefits”) if during
the Term of this Agreement (i) the Company or an Affiliate terminates the
Executive’s employment with the Company and its Affiliates without Cause or (ii)
the Executive resigns from the employment of the Company and its Affiliates and
the Executive has Good Reason to resign.

 

2.02.      Severance Pay. If the requirements of Section 2.01 are satisfied, the
Company shall pay the Executive the greater of (i) $600,000 or (ii) two times
the Executive’s annual base salary as in effect on the date of the Executive’s
Separation from Service. The Company shall pay this amount in a single cash
payment, less deductions for applicable income and employment taxes, within five
business days after the date of the Executive’s Separation from Service;
provided, however, that if the Executive is a Specified Employee on the date of
the Executive’s Separation from Service, the payment shall be made on the date
that is six months after the date of the Executive’s Separation from Service.

 

2.03.      Incentive Compensation. If the requirements of Section 2.01 are
satisfied, the Company shall pay the Executive the amount that the Executive
would have received under the Company’s Incentive Plan for Executive Officers
(or a successor plan) for the year that includes the date of the Executive’s
Separation from Service as if the Executive’s employment with the Company and
its Affiliates continued until the date on which benefits are paid to other
participants in the Incentive Plan for Executive Officers (or a successor plan)
for such year. The Company shall pay this amount in a single cash payment, less
deductions for applicable income and employment taxes, on the same date that the
benefit is paid to other participants; provided, however, that such payment
shall not be made before the date that is six months after the date of the
Executive’s Separation from Service if the Executive is a Specified Employee on
the date of the Executive’s Separation from Service.

 

2.04.    Long-Term Incentives. If the requirements of Section 2.01 are satisfied
(i) outstanding options to purchase Company stock granted to the Executive under
the Company’s 2004 Equity Incentive Plan (or a predecessor or successor plan)
(the “Equity Plan”) shall become exercisable, in whole or in part for the shares
that remain subject to the option, as of the date of the Executive’s Separation
from Service and shall remain exercisable until the expiration date of the
option notwithstanding his Separation from Service, (ii) outstanding stock
awards, i.e., shares of restricted stock, granted to the Executive under the
Equity Plan shall become vested and transferable as of the date of the
Executive’s Separation from Service and (iii) outstanding stock unit awards
granted to the Executive under the Equity Plan shall be earned and settled in
accordance with their terms without regard to the Executive’s Separation from
Service.

 

2.05.    Health Benefits. If the requirements of Section 2.01 are satisfied, the
Company shall reimburse the Executive the amount that the Executive pays for
continued medical, dental and vision coverage under the health plan of the
Company or an Affiliate pursuant to Code section 4980B for the Executive and his
“qualified beneficiaries” (as defined in Code section 4980B). The Company shall
reimburse the Executive for the cost of such coverage until the earlier of (i)
the date that the Executive or qualified beneficiary is no longer entitled to
continued

 

2

 



 

--------------------------------------------------------------------------------


coverage under Code section 4980B or (ii) the end of the eighteenth month of
such coverage. The first reimbursement payment shall be made on the date that is
six months after the date of the Executive’s Separation from Service.
Thereafter, the Company’s reimbursement payments shall be paid to the Executive
on the fifteenth day of the calendar month following the month in which the
Executive paid the cost of such coverage.

 

2.06.    Outplacement. If the requirements of Section 2.01 are satisfied, the
Company shall pay up to $25,000 for outplacement services provided to the
Executive following his Separation from Service.

 

2.07.    Other Benefits. Except as specifically provided in this Section 2, the
Executive’s right to receive benefits under other plans, programs and
arrangements maintained by the Company or an Affiliate shall be governed by the
terms of such other plans, programs and arrangements that are applicable to
terminated participants.

 

2.08.    Release. Notwithstanding any other provision of this Section 2, no
payment will be made to, or on behalf of the Executive under Section 2.02, 2.03,
2.04, 2.05 or 2.06 unless and until the Executive has signed a release and
waiver of claims acceptable to the Company in substantially the same form as set
forth in Exhibit I and such release and waiver of claims has become binding and
irrevocable.

 

2.09.    Forfeiture of Severance Benefits. The Executive shall forfeit the right
to receive the Severance Benefits (other than the benefits described in Section
2.07) if the Executive materially breaches any of the covenants set forth in
Section 3. If the Executive materially breaches any of the covenants set forth
in Section 3 he shall be liable to the Company for the repayment of any
Severance Benefits (other than the benefits described in Section 2.07)
previously paid to him.

 

3.         Executive’s Covenants. In consideration of the Company’s agreement to
pay the benefits in accordance with Section 2, the Executive agrees to the
covenants set forth in this Section 3.

 

3.01.    Non-Competition Covenant. During the Executive’s employment with the
Company or an Affiliate and for a period of two (2) years following the date of
the Executive’s Separation from Service (the “Restriction Period”), the
Executive will not, either as a principal, agent, employee, employer,
consultant, co-partner or otherwise, or in any other individual or
representative capacity, directly or indirectly, render any services for a
Competitor that are substantially similar to or the same as those the Executive
provided to the Company; provided, however, that the Company will, at the
Executive’s request, waive the non-competition obligation as to any Company
product or business in the event that the Company, in its sole discretion,
determines that the Executive was not assigned to work with such product or
business and was not exposed to Confidential Information or Trade Secrets
regarding such product or business during the term of his employment.
Notwithstanding the preceding sentence, this Section 3.01 shall not apply after
the Executive’s Separation from Service if the Executive satisfies the
requirements for receiving the Severance Benefits set forth in Section 2.01 and
Section 2.08.

 

3

 



 

--------------------------------------------------------------------------------


 

3.02.    Non-Solicitation of Customers. During the Restriction Period, the
Executive will not, either as a principal, agent, employee, employer,
consultant, co-partner or otherwise, or in any other individual or
representative capacity, directly or indirectly, divert, in whole or in part,
any Customer with whom the Executive had Material Contact, or do business with
any Customer with whom the Executive had Material Contact, for the purpose of
providing products that are the same or substantially the same as, and in
competition with, the Company or any Affiliate.

 

3.03.    Non-Recruitment Covenant. During the Restriction Period, the Executive
will not, either as a principal, agent, employee, employer, consultant,
co-partner or otherwise, or in any other individual or representative capacity,
directly or indirectly solicit, or cause to be solicited or recruited, any
employee of the Company or any Affiliate for the purpose of having such employee
terminate their employment with the Company or any Affiliate.

 

3.04.    Executive’s Acknowledgements. The Company conducts and intends to
continue to conduct its business and the business of its Affiliates in worldwide
markets, including but not limited to: the United States, Canada, Mexico,
Europe, China, and other foreign countries, regions, and territories. The
Executive acknowledges that such global markets are highly competitive and that
there are limited numbers of customers for the products of the company and its
Affiliates with whom developing relationships is difficult. The Executive agrees
that the employment restrictions set forth herein are fair and reasonable in
time, function, customer base and geography and are no greater than necessary to
protect the legitimate business interests of the Company and its Affiliates.

 

3.05.    Noncompetitive Employment. Nothing in this Agreement is intended to
prevent the Executive from accepting employment in the United States or
elsewhere with a Competitor, provided that the Executive is assigned to a
business of such Competitor that does not compete with the Company or an
Affiliate, or the Executive is assigned duties and responsibilities that are
neither the same as, nor substantially similar to, those the Executive provided
to the Company or an Affiliate during the two year period immediately preceding
the date of the Executive’s Separation from Service.

 

3.06.    Secrecy Agreement. On October 19, 1992, the Executive entered into the
Employee Secrecy Agreement Relating to Inventions, Know How, Patents and Trade
Secrets Information with the Company’s predecessor (the “Secrecy Agreement”).
The Executive reaffirms his obligations under the Secrecy Agreement and agrees
to comply with the Secrecy Agreement (and any successor written agreement
relating to such matters that the Executive may execute in the future).

 

3.07.    Reporting Obligation. The Executive agrees that during the Restriction
Period the Executive will disclose to the Company any employment obtained by the
Executive. Such disclosure shall be made within two weeks of the Executive
obtaining such employment. The Executive expressly consents to and authorizes
the Company to disclose to any of the Executive’s subsequent employers both the
existence and terms of this Agreement, and to take any steps the Company deems
necessary to enforce this Agreement.

 

4

 



 

--------------------------------------------------------------------------------


3.08.    Company Remedies. In the event that the Executive fails to abide by the
employment and other restrictions herein, the Company shall have the right to:

 

a)         forego payment to the Executive of any unpaid and unearned
discretionary compensation and revoke any form of compensation that has not been
definitively granted or earned;

 

b)        seek legal remedies including, but not limited to, recovery from the
Executive of damages, lost profits, amounts previously paid under Section 2 and
reasonable attorneys’ fees incurred in the enforcement of the Executive’s
promises herein; and/or

 

c)         obtain a temporary restraining order without further notice to the
Executive and/or a preliminary injunction or other equitable relief to prevent
such breach or threatened breach.

 

3.09.    No Waiver, etc. The Company’s remedies for breach of this Agreement
shall be cumulative, and the pursuit of one remedy shall not be deemed to
exclude other remedies. No delay or omission by the Company or the Executive in
exercising any right, remedy or power hereunder existing in law or equity shall
be construed as a waiver thereof, and any such right, remedy or power may be
exercised by either of the parties from time to time and as often as may be
deemed expedient or necessary by each party in his or its sole discretion. The
Executive further agrees that no breach of this Agreement or any other agreement
by the Company, shall constitute a defense to the Company’s enforcement of
Sections 3.01, 3.02 and 3.03 of this Agreement in accordance with the terms set
forth therein.

 

3.10.    Interpretation of Covenants. It is the desire  and intent of the
parties hereto that the provisions of this Agreement shall be enforced to the
fullest extent legally permissible. Accordingly, if any particular provision of
this Agreement shall be adjudicated to be invalid or unenforceable, the court
may modify or sever such provision and such modification or deletion shall apply
only with respect to the operation of such provision in the particular
jurisdiction in which such adjudication is made. In addition, if any one or more
of the provisions contained in this Agreement shall for any reason be held to be
excessively broad as to duration, geographical scope, activity or subject, it
shall be constructed by limiting and reducing it, so as to be enforceable to the
extent compatible with the applicable law as it shall then appear. The remaining
provisions of this Agreement shall remain in full force and effect.

 

4.         Definitions. As used in this Agreement, certain terms have the
definitions set forth below.

 

4.01.    Affiliate. “Affiliate” means any trade or business, whether or not
incorporated, which together with the Company is a member of a controlled group
of corporations under Code section 414(b) or is deemed to be under common
control under Code section 414(c).

 

 

4.02.

Board. “Board” means the Board of Directors of the Company.

 

 

5

 



 

--------------------------------------------------------------------------------


4.03.    Cause. “Cause” means (i) the Executive’s willful conduct that is
demonstrably and materially injurious to the Company or an Affiliate, monetarily
or otherwise; (ii) the Executive’s material breach of a covenant set forth in
Section 3; (iii) the Executive’s breach of the Executive’s fiduciary duties to
the Company or an Affiliate; (iv) the Executive’s conviction of any crime (or
entering a plea of guilty or nolo contendre to any crime) constituting a felony;
or (v) the Executive’s conviction of any crime (or entering a plea of guilty or
nolo contendre to any crime) or entering into an agreement or consent decree or
being the subject of any regulatory order that in any of such cases prohibits
the Executive from serving as an officer or director of a company that has
publicly traded securities. A termination of the Executive shall not be for
“Cause” unless the decision to terminate the Executive is set forth in a
resolution to that effect and specifying the particulars thereof and that is
approved by a majority of the members of the Board (exclusive of the Executive
if the Executive is a member of the Board) adopted at a meeting called and held
for such purpose (after reasonable notice to the Executive and an opportunity
for the Executive, together with the Executive’s counsel, to be heard before the
Board) prior to such termination. No act or failure to act by the Executive will
be deemed “willful” if it was done or omitted to be done by the Executive in
good faith or with a reasonable belief on the part of the Executive that the
action or omission was in the best interest of the Company or an Affiliate. Any
act or failure to act by the Executive based upon authority given pursuant to a
resolution duly adopted by the Board or based on the advice of counsel to the
Company shall be conclusively presumed to be done or omitted to be done by the
Executive in good faith and in the best interest of the Company and its
Affiliates.

 

4.04.    Code. “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to a particular section of the Code includes any successor provision
to that particular Code section.

 

4.05.    Competitor. “Competitor” means any person, firm, business or other
organization or entity that designs, develops, produces, offers for sale or
sells products that are the same as or substantially similar to, and in
competition with, the Company or an Affiliate.

 

4.06.    Confidential Information. “Confidential Information” means any
information about the Company or an Affiliate, its employees or Customers which
is not generally known outside the Company and its Affiliates which the
Executive learned in connection with the Executive’s employment with the Company
or an Affiliate and which would be useful to Competitors. “Confidential
Information” shall not include any data or information that (i) has been
voluntarily disclosed to the public by the Company or an Affiliate, (ii) has
been independently developed and disclosed to the public by others or (iii)
otherwise enters the public domain through lawful means.

 

4.07.    Customer. “Customer” means any person or entity to whom or which the
Company or an Affiliate provided services or sold products within the two year
period preceding the date of reference.

 

4.08.    Good Reason. “Good Reason” means, without the express written consent
of the Executive (i) a change in the Executive’s position with the Company or an
Affiliate which in the Executive’s reasonable judgment does not represent a
promotion or the assignment to the

 

6

 



 

--------------------------------------------------------------------------------


Executive of any duties or responsibilities or diminution of duties or
responsibilities which in the reasonable judgment of the Executive are
inconsistent with the Executive’s position immediately preceding such
assignment; provided, however, that any of the foregoing actions taken in
connection with a change in the Executive’s position to be the principal
executive of a business unit of the Company shall not constitute Good Reason;
(ii) a reduction by the Company or an Affiliate in the annual rate of the
Executive’s base salary; (iii) a change in the location of the Executive’s
principal office to a different place that is more than thirty-five miles from
the Executive’s principal office immediately prior to such change or (iv) the
failure of the Company to obtain a satisfactory agreement from any successor to
assume and agree to perform this Agreement. Notwithstanding the preceding
sentence, a change in the Executive’s duties or responsibilities or a reduction
in the annual rate of the Executive’s base salary in connection with the
Executive’s termination of employment (for Cause, disability or retirement),
shall not constitute Good Reason and the Executive shall not have Good Reason to
resign solely because Tredegar does not have common stock or other securities
that are publicly traded.

 

4.09.    Material Contact. “Material Contact” means any personal or direct
contact the Executive had with any Customer or the Executive’s supervision of
others who had direct or personal contact with any Customer, for the purpose of
selling or offering for sale any product or service.

 

4.10.    Net After Tax Receipt. “Net After Tax Receipt” means the Present Value
of the total Parachute Payments or the Reduced Amount, as applicable, net of all
taxes imposed on the Executive with respect thereto under Code sections 1 and
4999, determined by applying the highest marginal rate under Code section 1
which applied to the Executive’s taxable income for the immediately preceding
taxable year.

 

4.11.    Parachute Payment. “Parachute Payment” means a payment (under this
Agreement or any other plan, agreement or arrangement) that is described in Code
section 280G(b)(2), determined in accordance with Code section 280G and the
regulations thereunder.

 

4.12.    Present Value. “Present Value” means the value determined in accordance
with Code section 280G(d)(4) and the regulations thereunder.

 

4.13.    Reduced Amount. “Reduced Amount” means the largest amount of Parachute
Payments that is less than the total Parachute Payments and that may be paid to
the Executive without subjecting the Executive to tax under Code section 4999.

 

4.14.    Separation from Service. “Separation from Service” means the
termination of the Executive’s employment with the Company and its Affiliates,
determined in a manner consistent with the requirements of Treasury Regulation
Section 1.409A-1(b). In accordance with, and subject to, the requirements of
Treasury Regulation Section 1.409A-1(b), the Executive will experience a
Separation from Service when the facts and circumstances indicate that the
Executive and the Company reasonably anticipate that either (i) no further
services will be performed by the Executive for the Company or an Affiliate
after such date (whether as an employee or independent contractor) or (ii) the
bona fide services to be performed by the Executive (whether as an employee or
independent contractor) after such date would

 

7

 



 

--------------------------------------------------------------------------------


permanently decrease to no more than twenty percent of the average level of such
services provided by the Executive over the thirty-six month period immediately
preceding such date. If the Executive provides services to the Company or an
Affiliate both as an employee and a member of the Board or a member of the board
of directors of an Affiliate, the services that the Executive provides as a
director shall not be taken into account in determining whether the Executive
has experienced a Separation from Service to the extent provided in Treasury
Regulation Section 1.409A-1(h).

 

4.15.    Specified Employee. “Specified Employee” means a “specified employee”
as defined in Treasury Regulation Section 1.409A-1(i). Whether the Executive is
a Specified Employee shall be determined using December 31 as the “specified
employee identification date” under Treasury Regulation Section 1.409A-1(i) and
a “specified employee effective date” of the April 1 following the applicable
“specified employee identification date.”

 

4.16.    Trade Secrets. “Trade Secrets” means any information of the Company or
an Affiliate relating to an existing or documented future invention, service,
technology, concept, design, pattern, process, compound, formula, program,
device, tool, compilation or information, method or technique, including
information relating to any research, development, manufacture, purchasing,
engineering, know-how, business plan, sales or market method, method of doing
business, customers, raw materials, customer usages or requirements, or supplier
information, which is owned or licensed by the Company or an Affiliate or held
in confidence by the Company or an Affiliate and that is not generally known to
the public or to Competitors.

 

5.         Code Section 280G. Notwithstanding any other provision of this
Agreement, if it is determined that benefits or payments payable under this
Agreement, taking into account other benefits or payments provided under other
plans, agreements or arrangements, constitute Parachute Payments that would
subject the Executive to tax under Code section 4999, it must be determined
whether the Executive will receive the total Parachute Payments or the Reduced
Amount. The Executive will receive the Reduced Amount if the Reduced Amount
results in equal or greater Net After Tax Receipts than the Net After Tax
Receipts that would result from the Executive receiving the total Parachute
Payments.

 

If it is determined that the total Parachute Payments should be reduced to the
Reduced Amount, the Company must promptly notify the Executive of that
determination, including a copy of the detailed calculations by the independent
accounting firm engaged to audit the Company’s financial statements (the
“Accounting Firm”). All determinations made by the Accounting Firm under this
Section 5 are binding upon the Company and the Executive.

 

It is the intention of the Company and the Executive to reduce the Parachute
Payments under this Agreement and any other plan, agreement or arrangement only
if the aggregate Net After Tax Receipts to the Executive would thereby be
increased. As a result of the uncertainty in the application of Code section
4999 at the time of the initial determination by the Accounting Firm, however,
it is possible that amounts will have been paid or distributed to or for the
benefit of the Executive which should not have been so paid or distributed
(“Overpayment”) or that additional amounts which will not have been paid or
distributed to or for the benefit of the Executive should have been so paid or
distributed (“Underpayment”), in each case, consistent

 

8

 



 

--------------------------------------------------------------------------------


with the calculation of the Reduced Amount. If the Accounting Firm, based either
upon the assertion of a deficiency by the Internal Revenue Service against the
Company or the Executive which the Accounting Firm believes has a high
probability of success or controlling precedent or other substantial authority,
determines that an Overpayment has been made, any such Overpayment must be
treated (if permitted by applicable law) for all purposes as a loan ab initio
for which the Executive must repay the Company together with interest at the
applicable federal rate under Code section 7872(f)(2); provided, however, that
no such loan may be deemed to have been made and no amount shall be payable by
the Executive to the Company if and to the extent such deemed loan and payment
would not either reduce the amount on which the Executive is subject to tax
under Code section 4999 or generate a refund of such taxes. If the Accounting
Firm, based upon controlling precedent or other substantial authority,
determines that an Underpayment has occurred, the Accounting Firm must promptly
notify the Company of the amount of the Underpayment and such amount, together
with interest at the applicable federal rate under Code section 7872(f)(2) must
be paid to the Executive.

 

If it is determined that the total Parachute Payments should be reduced to the
Reduced Amount, then the reduction shall first apply to Parachute Payments that
are not subject to Code section 409A (and by first reducing such payments that
are not payable in cash and then by reducing cash payments) and thereafter, if
necessary, by reducing Parachute Payments that are subject to Code section 409A
(and by first reducing such payments that are not payable in cash and then by
reducing cash payments).

 

6.         No Employment Rights. Nothing in this Agreement confers on the
Executive any right to continuance of employment or service by the Company or an
Affiliate. Nothing in this Agreement interferes with the right of the Company or
an Affiliate to terminate the Executive’s employment or service at any time for
any reason, with or without Cause, subject to the requirements of this
Agreement. Nothing in this Agreement restricts the right of the Executive to
terminate his employment with the Company and its Affiliates at any time, for
any reason, with or without Good Reason.

 

7.         Governing Law; Venue. The laws of the Commonwealth of Virginia shall
govern all matters arising out of or relating to this Agreement including,
without limitation, its validity, interpretation, construction and performance
but without giving effect to the conflict of laws principles that may require
the application of the laws of another jurisdiction. Any party bringing a legal
action or proceeding against any other party arising out of or relating to this
Agreement may bring the legal action or proceeding in the United States District
Court for the Eastern District of Virginia or in any court of the Commonwealth
of Virginia sitting in the City of Richmond, Virginia. Each party waives, to the
fullest extent permitted by law (i) any objection it may now or later have to
the laying of venue of any legal action or proceeding arising out of or relating
to this Agreement brought in a court described in the preceding sentence and
(ii) any claim that any legal action or proceeding brought in any such court has
been brought in an inconvenient forum.

 

8.         Binding Agreement. This Agreement shall be binding on and inure to
the benefit of, and be enforceable by or against the Company and its successors
and the Executive (and the Executive’s personal or legal representatives,
executors, administrators, successors, heirs,

 

9

 



 

--------------------------------------------------------------------------------


distributees, devisees and legatees). If the Executive dies while any amount
remains payable to him under this Agreement, all such amounts shall be paid in
accordance with the terms of this Agreement to the Executive’s devises, legatee
or other designee, of if there is none, to the Executive’s estate.

 

9.         No Assignment. Except as required by applicable law, no right to
receive payments under this Agreement shall be subject to anticipation,
commutation, alienation, sale, assignment, encumbrance, charge, pledge or
hypothecation or to execution, attachment, levy or similar process or assignment
by operation of law and any attempt to effect any such action shall be null,
void and have no effect.

 

10.       Entire Agreement. This Agreement expresses the whole and entire
agreement between the parties with reference to the payment of the Severance
Benefits and, except for the Secrecy Agreement, the Executive’s covenants as set
forth in Section 3 and supersedes and replaces any prior agreement,
understanding or arrangement (whether oral or written) by or between the Company
or an Affiliate and the Executive with respect to the Severance Benefits and the
Executive’s covenants (other than the Secrecy Agreement).

 

11.       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together constitute one and the same instrument.

 

12.       Modification of Agreement. No waiver or modification of this Agreement
shall be valid unless in writing and duly executed by the party to be charged
therewith. No evidence of any waiver or modification shall be offered or
received in evidence at any proceeding, arbitration or litigation between the
parties unless such waiver or modification is in writing, duly authorized and
executed.

 

13.       No Attorneys’ Fees. Except as provided in Section 3.08(b), the Company
and the Executive each shall bear their costs for any attorneys’ fees and any
other reasonable expenses incurred in enforcing or protecting the rights of the
Company or the Executive under this Agreement.

 

14.       Notices. All notices, requests and other communications to any party
under this Agreement shall be in writing and shall be given to such party at its
address set forth below or such other address as such party may hereafter
specify for the purpose of notice to the other party:

 

 

If to the Company:

 

 

Tredegar Corporation

 

1100 Boulders Parkway

 

Richmond, Virginia 23225

 

Attention:

General Counsel

 

Fax:

804-330-1010

 

 

10

 



 

--------------------------------------------------------------------------------

 

 

If to the Executive:

 

 

D. Andrew Edwards

 

12113 Country Hills Court

 

Glen Allen, Virginia 23059

 

Each notice, request or other communication shall be effective if (i) given by
mail, seventy-two hours after such communication is deposited in the mails with
first class postage prepaid and addressed as set forth above or (ii) if given by
other means, when delivered at the address prescribed by this Section 14.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

 

/s/ D. Andrew Edwards
——————————————

 

D. Andrew Edwards

 

 

 

TREDEGAR CORPORATION

 

 

By:

/s/ John D. Gottwald
——————————————————

 

John D. Gottwald

 

President and Chief Executive Officer

 

 

11

 



 

 